NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      AUG 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 VERONICA GUTIERREZ-HOWERTON,                     No. 14-17035

                   Plaintiff-Appellant,           D.C. No. 2:13-cv-01261-GMN-
                                                  PAL
    v.

 NICOLE GONZALEZ; et al.,                         MEMORANDUM*

                   Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Gloria M. Navarro, Chief Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Veronica Gutierrez-Howerton appeals pro se from the district court’s

judgment dismissing with prejudice her 42 U.S.C § 1983 action alleging federal

and state law claims. We have jurisdiction under 28 U.S.C. §1291. We review

for an abuse of discretion a dismissal as a discovery sanction under Rule 37 of the

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Rules of Civil Procedure, Stars’ Desert Inn Hotel & Country Club v.

Hwang, 105 F.3d 521, 524 (9th Cir. 1997), and we affirm.

      The district court did not abuse its discretion by dismissing with prejudice

Gutierrez-Howerton’s action for failing to comply with court-ordered discovery

because Gutierrez-Howerton failed to answer defendants’ interrogatories, despite

being ordered to respond and receiving an extension of time to do so, and she

failed to appear at a hearing, despite receiving a continuance and an opportunity to

appear telephonically. See Payne v. Exxon Corp., 121 F.3d 503, 507-8 (9th Cir.

1997) (discussing the five factors the district court must weigh before dismissing a

case for noncompliance with court-ordered discovery). The district court did not

abuse its discretion in finding Gutierrez-Howerton’s noncompliance to be willful.

See Henry v. Gill Indus., Inc., 983 F.2d 943, 948 (9th Cir. 1993) (all that is

required to demonstrate willfulness, bad faith, or fault is “disobedient conduct not

shown to be outside the control of the litigant” (citation and internal quotation

marks omitted)).

      AFFIRMED.




                                          2                                      14-17035